EXHIBIT 10.9 EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”) is made this 13th day of July 2016 between VivoPower USA, LLC (the “Company”), a Delaware Limited Liability Company, having a mailing address at 140 Broadway, 28th Floor, New York, New York 10005 and Carl Weatherl e y-White an individual (the “Employee”), having a mailing address at 49 East 96th street, New York NY 10128. Whereas , the Company desires that Employee provide services to the Company; and Whereas , Employee wishes to provide services to the Company. Now, Therefore , in consideration of the mutual promises and covenants contained herein, it is hereby agreed by and between the parties hereto as follows: 1. Position and Duties . Employee shall be employed in the position of Director of Finance reporting directly to the Chief Executive Officer (“CEO”) of the Company. The primary duties of the position shall be those normally associated with and appropriate for such position as determined by the CEO of the Company. 2. Obligations to the Company . Employee shall at all times faithfully perform all of the duties and obligations required of and from Employee, consistent and commensurate with Employee’s position, to the best of his ability and experience pursuant to the terms hereof and to the satisfaction of the Company. During Employee’s employment with the Company, Employee will use his best efforts to promote the interests of the Company and shall devote substantially all of his business time and attention to the business and affairs of the Company and the Company shall be entitled to all of the benefits and profits arising from or incident to his services for the Company. 3. Compensation and Benefits . (a)Salary. During employment, Employee shall receive, for employment services to be rendered under this Agreement, a base salary (“Base Salary”) of USD $348,000 per year. Such Base Salary shall be payable in installments on the Company’s ordinary payroll dates, less standard deductions and required withholdings. Employee’s Base Salary shall be reviewed annually for increase but not decrease. Employee will be an exempt employee not eligible for payment of overtime. (b)Performance Bonus. During employment, Employee will be eligible to participate in an annual bonus pool (target of up to 100% of base compensation) to be based on key performance indicators that relate to both the Company’s performance and Employee’s individual performance in his role at the Company, subject to terms and conditions to be established by the Company. The amount and timing of payment of the Performance Bonus is at the sole discretion of the Company and shall be subject to all required withholdings. Employee must be employed on the date of payment in order to receive the Performance Bonus. No pro-rated payments shall be made. 1 (c)Standard Company Benefits. Employee shall be entitled to all other rights and benefits for which Employee is eligible under the terms and conditions of any Company benefit plans, programs, or practices that may be in effect from time to time and provided by the Company to its employees of comparable position. The Company may alter, add to, modify or terminate its benefits plans at any time it determines in its sole judgment to be appropriate. (d)Expenses. Employee shall be entitled to receive reimbursement of all reasonable and authorized expenses incurred by Employee in performing Company services in accordance with Company’s expense reimbursement or other policies. In accordance with such policies, Employee shall timely furnish the Company with adequate records and other documentary evidence of such expenses for which Employee seeks reimbursement, and such expenses shall be accounted for under such policies and procedures established by the Company. (e) Paid Time Off. Employee shall accrue not less than 20 days of paid time off (“PTO”) per year in accordance with the Company’s PTO policies. In addition, Employee shall be entitled, without loss of pay, to be absent voluntarily from the performance of employment duties for such periods of time and for such valid and legitimate reasons as the Board of Directors (“Board”) in its discretion may determine. (f) Place of Performance . Employee’s place of work, subject to reasonable and necessary travel requirements, shall be the offices of the Company located in New York, New York. 4. Participation Plan. Employee will initially be eligible to participate in an annual Carried Interest Participation Plan (“Participation Plan”) under such terms and conditions as determined by the Company at its discretion which will be subject to a number of customary conditions and restrictions, including vesting periods and employment tenure, to be further defined in the aforementioned Participation Plan. Employee’s continued participation in the Participation Plan, and the amount(s) to which his will be eligible to receive thereunder, shall be subject to the Company’s sole discretion. Amounts payable under the Participation Plan shall be subject to all required withholdings. Employee will also be eligible to participate in any discretionary bonus, short-term and long-term cash incentive compensation plans and such other management incentive programs or arrangements of the Company approved by the Board that are generally available to the Company’s senior executives on terms and conditions generally consistent with those afforded other senior executives. 5. Termination of Employment (a)Employment. Employee’s employment shall be on an “at will” basis. The Company may terminate the employment relationship at any time, for any reason, with or without cause or notice. Employee may terminate the employment relationship at any time, for any reason, with or without cause, upon providing at least thirty (30) days advance written notice to the Company prior to the termination of Employee’s employment. In the event Employee gives such notice, the Company may deem such notice to have immediate effect by payment of salary through the date of termination specified in such notice by Employee, which termination date shall not exceed thirty (30) days after the notice date. 2 (b)Accrued Compensation. Except as set forth in Paragraph 5(c) below, in the event of a termination of employment, Employee shall only be entitled to (i) any accrued salary and, except for Termination for Cause or Voluntary termination without Good Reason, any earned but unpaid bonus for any performance period ending prior to the date of termination, (ii) any benefits under any plan of, or agreement with, the Company in which Employee is a participant to the full extent of Employee’s rights under such plan, including the Participation Plan, (iii) any accrued unused vacation pay, and (iv) any appropriate business expenses incurred by Employee in connection with his duties hereunder, all to the date of termination (collectively “Accrued Compensation”) which will be paid within ten (10) business days after his termination of employment with the Company (or at such other times as provided under any benefit plan in which Employee participates), and thereafter the Company’s obligations hereunder shall terminate. Payments of Accrued Compensation shall be subject to all required withholdings. (c) Severance Compensation . In the event Employee’s employment is terminated by the Company without “Cause” (as defined below) or in the event of Employee resigning with Good Reason (as defined below), and provided Employee timely executes a general release of known and unknown claims and such other provisions including without limitation, confidentiality and non-disparagement, in a form prescribed by the Company substantially similar to Exhibit A attached hereto (“Release”) in a timely manner and does not exercise his right to revoke the Release (if applicable), Employee shall receive severance (the “Severance”) in the form of (i) twelve (12) months’ continuation of Employee’s Base Salary, subject to applicable payroll and tax withholding paid in installments in accordance with the Company’s normal payroll cycle commencing the first payroll after the sixtieth (60th) day following Employee’s termination and (ii) an additional amount equal to the average of Employee’s last two years’ bonus (or if there have not been two year’s bonus, an additional amount equal to no less than 50% of Employee’s Base Salary) payable to Employee in a lump sum on the 45th day following the date Employee’s employment terminates hereunder. Company shall not bear the costs of Employee’s vesting of unvested stock or for the continuation of Employee’s participation in Company’s group health plan. The Release will be delivered to Employee on the date of Employee’s termination of employment with the Company. For the avoidance of doubt, Employee is only eligible for Severance Compensation in the event his employment is terminated by the Company without Cause or Employee resigns for Good Reason. (d) Termination for Cause . Termination shall be for “Cause” in the event of the occurrence of any of the following: (i) Employee’s conviction of a felony crime involving moral turpitude or dishonesty, or a plea of guilty or no contest to such felony crime; or (ii) Employee’s participation in a fraud or any material act of dishonesty against the Company; or (iii) Employee’s willful failure or refusal to perform Employee’s material duties, provided Employee is given written notice of, and at least ten (10) days opportunity to cure, such failure or refusal; or (iv) Employee’s willful failure or refusal to act in accordance with any lawful and proper direction or order of Management, provided Employee is given written notice of, and at least ten (10) days opportunity to cure, such failure or refusal; or (v) Employee’s gross negligence or willful misconduct in the performance of Employee’s duties or (vi) Employee’s material failure to satisfactorily perform his duties in connection with this Agreement after the Company provides written notice to Employee and a thirty (30) day opportunity to cure, provided that such deficiency(ies) are curable; or (vii) a material misrepresentation or breach by Employee of this Agreement, of any other Company policy or his fiduciary duties to the Company. 3 (e)Vol u nt a ry Termination for Good Reason. Good Reason shall mean: (i) a material reduction in Employee’s Base Salary without Employee’s consent; (ii) removal of Employee from his title or responsibilities as Chief Financial Officer of the Company; (iii) failure of Employee to report directly to the CEO or the CEO’s successor; (iv) relocation of the Company’s office to which Employee is required to report to a location more than thirty miles from the Company’s current office in New York City and/or (v) failure of a successor to all or substantially all of the Company’s assets or business to assume this Agreement either contractually or as a matter of law as of the closing of such transaction. To resign for Good Reason, Employee must give written notice to the Company setting forth in reasonable detail the facts and circumstance giving rise to the purported Good Reason within thirty (30) days of Employee’s initial discovery thereof; provided, however that Company shall have thirty (30) days to cure any condition alleged by Employee in such notice to constitute Good Reason; and, if the Company fails to cure, Employee terminates his employment within 30 days following the end of the Company’s cure period (f)Termination by Death. If Employee dies during the Employment Term, the Employee’s employment will terminate and the Employee’s beneficiary or if none, the Employee’s estate, shall be entitled to receive from the Company the Accrued Compensation and a pro-rata bonus for the year of termination, determined by multiplying the amount the Employee would have received if he remained employed for the full performance year (with any personal goals deemed to be earned at 100%), by a fraction, the numerator of which is the number of days the Employee was employed during the performance period and the denominator of which is 365 (a “Pro-Rata Bonus”), which Pro-Rata Bonus shall be paid in a lump sum when bonuses are paid to executives of the Company, but not later than the date that is two and one-half months after the end of the fiscal year in which annual cash bonuses are paid to executives of the Company. (g)Termination by Disability. (i)If the Employee is afflicted with a Disability during the term of this Agreement the Employee’s employment will terminate, and provided once such termination constitutes a Separation from Service, the Employee shall be entitled to receive from the Company the Accrued Compensation and a Pro-Rata Bonus, which Pro-Rata Bonus shall be paid in a lump sum when bonuses are paid to executives of the Company, but not later than the date that is two and one-half months after the end of the fiscal year in which annual cash bonuses are paid to executives of the Company. (ii)Disability is defined to mean that Employee has been unable to perform Employee’s Company duties as the result of Employee’s incapacity due to physical or mental illness, and such inability, at least twenty-six (26) weeks after its commencement, is determined to be total and permanent by a physician selected by the Company or its insurers and acceptable to Employee or Employee’s legal representative (such Agreement as to acceptability not to be unreasonably withheld). Termination resulting from Disability may only be effected after at least thirty (30) days' written notice by the Company of its intention to terminate Employee’s employment. In the event that Employee resumes the performance of substantially all of Employee’s Company duties before the termination of Employee’s employment becomes effective, the notice of intent to terminate shall automatically be deemed to have been revoked. 4 (h) Involun tary Termination Following a Change of Control other than for Cause, Death or Disability or Voluntary Termination for Good Reason . (i)If during the Employee’s employment, six months prior to, or within two years following, a Change of Control, Employee’s employment is terminated involuntarily by the Company other than for Cause, Death, Disability or by Employee pursuant to a Voluntary Termination for Good Reason, and Employee executes a Release as provided for herein, then Employee shall be entitled to the payments in Section 5(c) except and the bonus portion of the severance shall be based on the greater of (i) the bonus calculated under Section 5(c)(ii) or (ii) 2/3 of Employee’s Base Salary. Notwithstanding the foregoing. for any termination covered by this subclause (h) which is within six months prior to a Change of Control, the bonus portion of the severance if in excess of the amount payable under Section 5(c)(ii) shall be paid to Employee on the date of the Change of Control. (ii)A Change of Control is defined as (i) any person or entity becoming the beneficial owner, directly or indirectly, of securities of the Company representing forty (40%)percent of the total voting power of all its then outstanding voting securities; (ii) a merger or consolidation of the Company in which its voting securities as held by shareholders immediately prior to the merger or consolidation do not represent, or are not converted into securities that represent, a majority of the voting power of all voting securities of the surviving entity as held by the Company’s shareholders immediately prior to the transaction immediately after the merger or consolidation; (iii) a sale of substantially all of the assets of the Company or a liquidation or dissolution of the Company; or (iv) individuals who, as of the date of the signing of this Agreement, constitute the Board (the “Incumbent Board”) cease for any reason to constitute at least a majority of such Board; provided that any individual who becomes a director of the Company subsequent to the date of the signing of this Agreement, whose election, or nomination for election by the Company stockholders, was approved by the vote of at least a majority of the directors then in office shall be deemed a member of the Incumbent Board. (i) Termination Obligations. If Employee’s employment terminates for any reason, Employee shall be deemed to have terminated from all positions with the Company (including resignation of membership on the Board) effective as of the date of such termination. (j)409A Compliance . It is the intention of the Company and Employee that the payments and other benefits payable to Employee under this Agreement either be exempt from, or otherwise comply with Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”). The provisions of this Agreement shall be interpreted in such manner as may be required in order to be exempt from or to comply with Section 409A. In that regard: (i)If any payment to be made hereunder is “nonqualified deferred compensation” subject to Section 409A and the timing of such payment is based on termination of Employee’s employment with the Company, then for such purpose “termination of employment” shall mean “separation from service” with the Company as such term is defined for purposes of Section 409A under Treas. Reg. Section 1.409A-1(h). 5 (ii)Whenever a payment under this Agreement specifies a payment period with reference to a number of days (e.g., “payment shall be made within ten (10) days following the termination of employment”), the actual date of payment within the specified period shall be within the sole discretion of the Company and if it can be paid in one of two calendar years may be paid in the second calendar year. (iii)Each payment (including each installment payment) that may be made under this Agreement shall be considered a separate payment. (iv)In no event shall any payment of expense reimbursement under this Agreement be made later than the end of the calendar year next following the calendar year in which such expenses were incurred, and Employee shall be required to have submitted substantiation for such expenses at least ten (10) days before the last date for payment, the amount of such expenses that the Company is obligated to pay in any given calendar year shall not affect the expenses that the Company is obligated to pay in any other calendar year, and Employee’s right to have the Company pay such expenses may not be liquidated or exchanged for any other benefit. (v)Notwithstanding any other provision in this Agreement, solely to the extent that a delay in payment is required in order to avoid the imposition of any tax under Section 409A, if a payment obligation under this Agreement arises on account of Employee’s “separation from service” (within the meaning of Section 409A) and Treas. Reg. Section 1.409A-1(h)) such payment shall not be made until the first to occur of (i) the date of Employee’s death or (ii) the date which is one day after the six (6) month anniversary of his “separation from service”, but in either case only if he is a “specified employee” (as defined under Section 409A(a)(2)(B)(i) of the Code and the regulations promulgated thereunder) in the year of his separation from service. Any payment that is delayed pursuant to the provisions of the immediately preceding sentence shall instead be paid in a lump sum promptly following the first to occur of the two dates specified in such immediately preceding sentence. (vi)The preceding provisions of this Section 5(e) shall not be construed as a guarantee by the Company or by any of the Company’s affiliates of any particular tax effect to Employee with regard to any payment under this Agreement or any other plan, program, arrangement or agreement. Neither the Company nor its affiliates shall be liable to Employee for any additional tax, penalty or interest imposed under Section 409A nor for reporting in good faith any payment as an amount includible in gross income under Section 409A. 6. Policies and Procedures . The employment relationship between the parties hereto shall be governed by the general employment policies and practices adopted from time to time by the Company, provided that if the terms of this Agreement are in conflict with the Company’s general employment policies or practices in any manner, this Agreement shall control. Employee shall follow all Company policies as in effect from time to time, including the requirement to disclose to Chairman any actual or suspected existence of a loss, fraud, embezzlement, unsafe or improper practice or similar impairment of Company funds or property, or suspicious persons or activity. 6 7. Confidentiality and Restrictive Covenants. (a)Confidentiality . Employee acknowledges that: (i)in addition to employment, his has received further compensation and benefits associated with that employment as a result of entering into this Agreement as consideration for his commitment to protect the Company’s Confidential Information and its client and employee relationships as set forth in this Paragraph 7 and the Company agrees to provide Employee with such Confidential Information; (ii) The business in which the Company is engaged is intensely competitive and that his employment by the Company will require that his have access to and knowledge of confidential information of the Company, including, but not limited to, the Company’s products, financial models, business plans, customer lists and information, investor lists and information, deals or transactions, software diagrams, flow charts and product plans, plans for creation, prototypes, acquisition or disposition of products or publications, expansion plans, financial status, statements and plans, products, improvements, formulas, methods of distribution, product development plans, personnel information and trade secrets of the Company, all of which are of vital importance to the success of the Company’s business (collectively, “ Confidential Information ”); (iii)the direct or indirect disclosure of any Confidential Information would place the Company at a serious competitive disadvantage and would do serious damage, financial and otherwise, to the Company’s business; (iv)by his training, experience and expertise, Employee’s services to the Company will be special and unique; and (v)if Employee leaves the Company’s employ to work for a competitive business, in any capacity, it would cause the Company irreparable harm. (b)Covenant Against Disclosure . The Employee therefore covenants and agrees that all Confidential Information relating to the Company’s business or any of its subsidiaries, affiliates or customers shall be and remain the sole property and confidential business information of the Company, free of any rights of Employee. The Employee shall not at any time, directly or indirectly, make use of the Confidential Information except in the performance of his duties under this Agreement and shall not at any time disclose any Confidential Information to third parties, without the prior written consent of the Company. (c)Return of Company Documents and Information . The Employee will, upon any termination of his employment with the Company or upon the Company’s demand, return to the Company, or destroy where such destruction is certified in writing, all Confidential Information in his possession, directly or indirectly, that is in written or other tangible form (together with all duplicates thereof), together with all copies, recordings, abstracts, notes, computer diskettes, computer or computer assisted data storage or reproductions of any kind made from or about the documents and tangible items return to the Company, or the information they contain, and that his will not retain or furnish any such Confidential Information to any third party. Employee will also return all Company-provided electronic storage devices, and provide for inspection any of Employee’s electronic storage devices used by Employee to conduct Company business on or before his termination of employment, or upon the Company’s earlier demand. 7 (d)Non-Competition . In consideration of the compensation and the other payments and benefits to which Employee is eligible under this Agreement, during the Restricted Period (defined below), which shall include the Post-Employment Restricted Period, Employee shall not within the United States directly or indirectly, either for Employee’s own account or as a partner, shareholder (other than shares regularly traded in a recognized market), officer, employee, agent or otherwise associate with any other business, enterprise or venture that is the same or competitive with the Company (“Competitor”) in the field of investing in solar energy assets that are operating, under construction, or under development, or any such other field that the Company is materially engaged in during or as of the date of Employee’s termination of employment. (i)For the purposes of this Agreement, the following shall not be deemed to be a Competitor of the Company: (i) an investment banking institution, provided any work for such Investment Bank is in an advisory role and not an investment role; (ii) a private equity fund or fund manager that is not active in the renewable energy industry; (iii) a developer of solar energy projects, provided that such entity as set forth in section (iii) above is neither (A) a publicly traded “yieldco” (as such term is understood by the parties, and the financial industry in general, as of the date hereof), nor (B) has publicly announced or confirmed intentions to become a publicly traded “yieldco.” (ii)It is expressly agreed between the parties that the scope of the Company’s business is throughout the United States and that this restriction is reasonable. (e)Non-Solicitation . During the Restricted Period, which shall include the Post-Employment Restricted Period, Employee shall not, directly or indirectly, take any of the following actions, and, to the extent Employee owns, manages, operates, controls, is employed by or participates in the ownership, management, operation or control of, or is connected in any manner with, any business, Employee will use his best efforts to ensure that such business does not take any of the following actions: (i)persuade or attempt to persuade any customer, consultant, investor or vendor of the Company to cease doing business with the Company or any of its subsidiaries or affiliates, or to reduce the amount of business any customer, consultant, investor or vendor does with the Company or any of its subsidiaries or affiliates; (ii)solicit or accept, for himself or any entity, any deal or transaction (or piece thereof) which was active or a prospective deal or transaction at the Company at any during Employee’s employment; (iii)persuade or attempt to persuade any current employee of the Company or any of its subsidiaries or affiliates, or any individual who was an employee of the Company or any of its subsidiaries or affiliates during the six (6) month period prior to Employee’s termination of employment, to leave the employ of the Company or any of its subsidiaries or affiliates or to otherwise hire any such employee or former employee. 8 (f)Definition of Restricted Period
